IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

MARY R. STREET,l §
§ No. 340, 2016
Respondent Below- §
Appellant, §
§ Court BeloW_Farnily Court
v. § of the State of Delaware,
§ in and for Sussex County
CHARLES A. BUTLER, § File No. CSO6-01448
§ Petition Nos. 15-29819 and
Petitioner Below- § 15-24435
Appellee. §

Subrnitted: March 7, 2017
Decided: March 13, 2017

Before STR]NE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This 13th day of March 2017, upon consideration of the notice to show
cause and the appellant’s response thereto, it appears to the Court that:

(1) The appellant, Mary Street, filed this appeal from a Farnily
Court decision, dated May 31, 2016, Which ruled upon the parties’ cross-
petitions for contempt. Although the appellee, Charles Butler, Was
represented by counsel in the Family Court, both Butler and Street are pro se
on appeal. It Was not until after the case Was briefed and submitted for
decision that it became clear that there was a petition for attorneys fees

related to the cross-petitions for contempt still pending in the F amin Court,

 

l The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).

(2) On February 13, 2017, the Clerk of the Court issued a notice to
Street to show cause why her appeal should not be dismissed on the ground
that the Family Court’s decision on the cross-petitions is an interlocutory
judgment, and Street failed to comply with the requirements of Supreme
Court Rule 42 in filing an interlocutory appeal.

(3) Street filed a response to the notice to show cause on March 7,
2017, She contends that Butler never filed a motion to dismiss the appeal as
interlocutory and that it would be unfair for this Court to dismiss it now that
the case is fully briefed.

(4) Unfortunately, despite being fully briefed, this Court cannot
decide an appeal over which it does not have jurisdiction2 Although the
Family Court’s order on the cross-petitions for contempt sustained Butler’s
entitlement to an award of attorney fees, the amount of that award has not
been established thus rendering the judgment interlocutory.3

(5) Absent compliance with Supreme Court Rule 42, the appellate
jurisdiction of this Court is limited to the review of f1nal trial court orders.4
Street’s failure to comply with Supreme Court Rule 42 leaves this Court

without jurisdiction to hear her interlocutory appeal. Dismissal of this

 

2 See Pollard v. The Placers, Inc., 692 A.2d 879, 881 (Del. 1997).
3 Id. at 881-82; Lz'pson v. Lipson,799 A.2d 345, 348-49 (Del. 2001).
4 Julian v. State, 440 A.2d 990, 991 (Del. 1982).

2

appeal is without prejudice to Street’s right to appeal the Family Court’s
ruling on the cross-petitions for contempt after the issue of attorneys fees has
been decided and a final judgment is entered.

NOW, THEREFORE, IT IS ORDERED that the within interlocutory
appeal is hereby DISMISSED.

BY THE COURT: